Exhibit 10.1

 





STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”) is entered into as of June 30,
2015, by and among Warren A. Peck, an individual residing in the State of
Oklahoma (“Buyer”) and Saker Aviation Services, Inc., a Nevada corporation
(“Seller”). Buyer and the Seller are referred to collectively herein as the
“Parties” and individually herein as a “Party.”

 

RECITALS

 

WHEREAS, the Seller is the registered and beneficial owner of 100% of the issued
and outstanding capital stock (the “Shares”) of Phoenix Rising Aviation, Inc.
(“Phoenix Rising”);

 

WHEREAS, Phoenix Rising is engaged in the business of providing aircraft
maintenance, repair and overhaul services exclusively at the Bartlesville
Municipal Airport in Bartlesville, Oklahoma (the “Business”); and

 

WHEREAS, the Seller desires to sell to Buyer, and Buyer desire to purchase, all
of the Shares in exchange for the Purchase Price.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Parties agree as follows.

 

ARTICLE I.
DEFINITIONS

 

“Affiliate” with respect to any Person, means any Person controlling, controlled
by or under common control with such Person.

 

“Agreement” has the meaning set forth in the preface above.

 

“Business” has the meaning set forth in the recitals above.

 

“Buyer” has the meaning set forth in the preface above.

 

“Buyer Indemnitees” has the meaning set forth in Section 9.2(a) below.

 

“Closing” has the meaning set forth in Section 3.1 below.

 

“Closing Cash Amount” means (i) $250,000, plus (ii) the amount of any and all
costs associated with the C-Check performed by Seller on the Falcon 10 N169LS,
S/N 115, payable by Buyer to Seller at Closing, including, without limitation,
the costs of all parts and labor. The Closing Cash Amount will be funded on the
disposition of the Falcon 10N169LS, S/N 115 aircraft.

 

“Closing Date” has the meaning set forth in Section 3.1 below.

 

“Code” means the Internal Revenue Code of 1986, as amended, together with all
regulations and proposed regulations promulgated thereunder.

 



 

 

 

“Confidential Information” means any information concerning the businesses and
affairs of the Phoenix Rising or Seller that is not already generally available
to the public.

 

“Damages” means all actions, suits, proceedings, hearings, investigations,
charges, complaints, claims, demands, injunctions, judgments, orders, decrees,
rulings, damages, dues, penalties, fines, costs, amounts paid in settlement,
Liabilities, obligations, Taxes, Liens, losses, expenses and fees, including
court costs and reasonable attorneys’ fees and expenses.

 

“Indemnified Party” has the meaning set forth in Section 9.4(a) below.

 

“Indemnifying Party” has the meaning set forth in Section 9.4(a) below.

 

“Installment Payment Agreement” has the meaning set forth in Section 2.2 below.

 

“Knowledge of the Seller” means the actual knowledge of Ronald J. Ricciardi.

 

“Leases” means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guarantees
and other agreements with respect thereto, pursuant to which Phoenix Rising
holds any leased real property, including the right to all security deposits and
other amounts and instruments deposited by or on behalf of Phoenix Rising
thereunder.

 

“Liability” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due), including any liability for Taxes.

 

“Liability Cap” has the meaning set forth in Section 9.5.

 

“Lien” means any mortgage, pledge, lien, encumbrance, charge or other security
interest, other than (a) liens for Taxes not yet due and payable, (b) purchase
money liens and liens securing rental payments under capital lease arrangements,
and (c) other liens arising in the Ordinary Course of Business and not incurred
in connection with the borrowing of money.

 

“Material Adverse Effect” means any effect or change that would be materially
adverse to the business, assets, financial condition or results of operations of
Phoenix Rising, taken as a whole, or on the ability of the Seller to consummate
timely the Transaction (regardless of whether or not such effect or change can
be or has been cured at any time).

 

“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

 

“Party” has the meaning set forth in the preface above.

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, any other business entity or a governmental entity
(or any department, agency or political subdivision thereof).

 



2 

 

 

“Pledge Security Agreement” means the Pledge Security Agreement between Buyer
and Seller in the form attached hereto as Exhibit C.

 

“Pre-Closing Tax Period” has the meaning set forth in Section 10.1 below.

 

“Promissory Note” has the meaning set forth in Section 2.2 below.

 

“Purchase Price” has the meaning set forth in Section 2.2 below.

 

“Required Consents” has the meaning set forth in Section 8.1(e) below.

 

“Restrictions” has the meaning set forth in Section 4.2(b) below.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the Security Agreement between Buyer and Seller in
the form attached hereto as Exhibit D.

 

“Seller” has the meaning set forth in the preface above.

 

“Shares” has the meaning set forth in the recitals above.

 

“Straddle Period” has the meaning set forth in Section 10.2 below.

 

“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Section 59A of
the Code), customs duties, capital stock, franchise, profits, withholding,
social security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

 

“Tax Return” means any return, declaration, report, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

 

“Third Party Claim” has the meaning set forth in Section 9.4(a) below.

 

“Transaction” has the meaning set forth in Section 2.1 below.

 

“Treasury Regulations” means all proposed and final regulations promulgated
under the Code.

 

ARTICLE II.
PURCHASE AND SALE OF SHARES

 

Section 2.1.          Purchase and Sale. On and subject to the terms and
conditions of this Agreement, Buyer shall purchase from the Seller, and the
Seller shall sell to Buyer, all of the Shares, free and clear of all
Restrictions, for the consideration specified below in this Article II (the
“Transaction”).

 



3 

 

 

Section 2.2.          Purchase Price. The aggregate consideration for the Shares
shall consist of the following (collectively, the “Purchase Price”):

 

(a)             the Closing Cash Amount; plus

 

(b)             $250,000 payable pursuant to the terms of a promissory note in
the form attached hereto as Exhibit A (“Promissory Note”); plus

 

(c)             installment payments in the maximum aggregate principal amount
of $1,000,000 in the form attached hereto as Exhibit B (the “Installment Payment
Agreement”) by Buyer in favor of the Seller.

 

Section 2.3.          Payment of the Purchase Price. At Closing, Buyer shall
deliver the following in respect of the Purchase Price:

 

(a)           Buyer shall deliver the Closing Cash Amount in immediately
available funds to an account designated by the Seller;

 

(b)           Buyer shall deliver to the Seller the Promissory Note; and

 

(c)           Buyer shall deliver to the Seller the Installment Payment
Agreement subject to the conditions set forth in the Installment Payment
Agreement.

 

ARTICLE III.
CLOSING

 

Section 3.1.          Closing. The closing of the Transaction (the “Closing”)
shall take place via electronic transmittal of documents on the second (2nd)
business day following the satisfaction or waiver of all conditions to the
obligations of the Parties to consummate the Transaction (other than conditions
with respect to actions the respective Parties will take at Closing itself) or
such other date as Buyer and the Seller may mutually determine (the “Closing
Date”).

 

Section 3.2.         Deliveries at Closing. At Closing (a) the Seller shall
deliver to Buyer the various certificates, authorizations, instruments and
documents referred to in Section 8.1 below, (b) Buyer shall deliver to the
Seller the various certificates, instruments and documents referred to in
Section 8.2 below, (c) the Seller shall deliver to Buyer stock certificates
representing all of the Shares, endorsed in blank or accompanied by duly
executed assignment documents, and (d) Buyer shall deliver the Closing Cash
Amount and other items specified in Section 2.3 above.

 



4 

 

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF
THE SELLER

 

Seller represents and warrants to Buyer as of the date of this Agreement and as
of the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article IV) as set
forth in this Article IV.

 

Section 4.1.          Organization, Qualification and Corporate Power. Phoenix
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction of its incorporation. Phoenix is duly authorized to
conduct business and is in good standing under the laws of each jurisdiction
where such qualification is required. Phoenix Rising has full corporate power
and authority and all licenses, permits and authorizations necessary to carry on
the Business and to own and use the properties owned and used by it. The Seller
has delivered to Buyer correct and complete copies of the charter and bylaws of
Phoenix Rising (as amended to date). The minute books (containing the records of
meetings of Phoenix Rising, the Board of Directors and any committees of the
Board of Directors), the stock certificate books, and the stock record books of
Phoenix Rising are correct and complete. To the Knowledge of the Seller, Phoenix
Rising is not in default under or in violation of any provision of its charter
or bylaws.

 

Section 4.2.          Capitalization of Phoenix Rising; Phoenix Rising Shares.

 

(a)           Capitalization of Phoenix Rising.

 

(i)                 Phoenix Rising. The entire authorized capital stock of
Phoenix Rising consists of 500 shares of common stock, no par value per, of
which 500 shares are issued and outstanding and no shares are held in treasury.
All of the shares of Phoenix Rising have been duly authorized, are validly
issued, fully paid and non-assessable. There are no outstanding or authorized
options, warrants, purchase rights, subscription rights, conversion rights,
exchange rights or other contracts or commitments that could require Phoenix
Rising to issue, sell or otherwise cause to become outstanding any of its
capital stock. There are no outstanding or authorized stock appreciation,
phantom stock, profit participation or similar rights with respect to Phoenix
Rising. There are no voting trusts, proxies or other agreements or
understandings with respect to the voting of the capital stock of Phoenix
Rising.

 

(b)           Phoenix Rising Shares. Seller holds of record and owns
beneficially all of the issued and outstanding shares of capital stock of
Phoenix Rising free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws), Taxes, Liens,
options, warrants, purchase rights, contracts, commitments, equities, claims and
demands (collectively, “Restrictions”). Seller is not a party to any option,
warrant, purchase right or other contract or commitment that could require
Seller to sell, transfer or otherwise dispose of any Shares (other than this
Agreement). Seller is not a party to any voting trust, proxy or other agreement
or understanding with respect to the voting of any Shares.

 

Section 4.3.          Authorization of Transaction. The Seller has the requisite
competence and authority to execute and deliver this Agreement and to perform
its obligations hereunder. Seller has full power and authority (including full
corporate power and authority) to execute and deliver this Agreement and to
perform its obligations hereunder. Without limiting the generality of the
foregoing, the Board of Directors of Seller has duly authorized the execution,
delivery and performance of this Agreement by Seller. This Agreement constitutes
the valid and legally binding obligation of Seller, enforceable in accordance
with its terms and conditions, and each other agreement entered into in
connection with the Transaction by Seller constitutes the valid and legally
binding obligation of the Seller, enforceable in accordance with their
respective terms and conditions.

 



5 

 

 

Section 4.4.          Non-contravention. Except as set forth on Schedule 4.4,
neither the execution and delivery of this Agreement and the consummation of the
Transaction nor the performance by the Seller hereunder, will (a) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge or other restriction of any government, governmental agency or
court to which Seller is subject or any provision of the charter or bylaws of
Seller, (b) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify or cancel, or require any consent of any third party or any
notice under any agreement, contract, Lease, license, instrument or other
arrangement to which Seller is a party or by which any such party is bound or to
which any of such party’s assets is subject (or result in the imposition of any
Lien upon such party’s assets) or (c) result in the imposition or creation of
any Lien upon or with respect to the Shares. Except as set forth on
Schedule 4.4, the Seller does not need to give any notice to, make any filing
with or obtain any authorization, consent or approval of any government or
governmental agency or any third party in order for the Parties to consummate
the Transaction.

 

Section 4.5.          Brokers’ Fees. Except as set forth on Schedule 4.5, Seller
has no Liability or obligation to pay any fees or commissions to any broker,
finder or agent with respect to the Transaction for which Buyer could become
liable or obligated.

 

 

 

ARTICLE V.
BUYER’S REPRESENTATIONS AND WARRANTIES

 

Buyer represents and warrants to the Seller as of the date of this Agreement and
as of the Closing Date (as though made then and as though the Closing Date were
substituted for the date of this Agreement throughout this Article V) as set
forth in this Article V.

 

Section 5.1.          Organization of Buyer. Buyer is an individual residing in
the State of Oklahoma.

 

Section 5.2.         Authorization of Transaction. Buyer has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder. This Agreement constitutes the valid and legally binding obligation
of Buyer, enforceable in accordance with its terms and conditions.

 

Section 5.3.          Non-contravention. Neither the execution and delivery of
this Agreement and the consummation of the Transaction nor the performance by
Buyer hereunder will (a) violate any constitution, statute, regulation, rule,
injunction, judgment, order, decree, ruling, charge or other restriction of any
government, governmental agency or court to which Buyer is subject or any
provision of the charter or bylaws of Buyer or (b) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify or cancel, or require any
consent of any third party or any notice under any agreement, contract, lease,
license, instrument or other arrangement to which Buyer is a party or by which
it is bound or to which any of its assets is subject. Buyer need not give any
notice to, make any filing with or obtain any authorization, consent or approval
of any government or governmental agency or any third party in order to
consummate the Transaction.

 



6 

 

 

Section 5.4.          Investment Purpose. Buyer is acquiring the Shares solely
for its own account for investment purposes and not with a view to, or for offer
or sale in connection with, any distribution thereof. Buyer acknowledges that
the Shares are not registered under the Securities Act of 1933, as amended, or
any state securities laws, and that the Shares may not be transferred or sold
except pursuant to the registration provisions of the Securities Act of 1933, as
amended or pursuant to an applicable exemption therefrom and subject to state
securities laws and regulations, as applicable.

 

Section 5.5.          Brokers’ Fees. Buyer has no Liability or obligation to pay
any fees or commissions to any broker, finder or agent with respect to the
Transaction for which the Seller could become liable or obligated.

 

Section 5.6.          Sufficiency of Funds. Buyer has sufficient cash on hand or
other sources of immediately available funds to enable it to make payment of the
Purchase Price and consummate the transactions contemplated by this Agreement.

 

ARTICLE VI.
PRE-CLOSING COVENANTS

 

The Parties agree as follows with respect to the period between the execution of
this Agreement and Closing.

 

Section 6.1.          General. Each of the Parties shall use his or its best
efforts to take all action and to do all things necessary, proper or advisable
in order to consummate and make effective the Transaction (including
satisfaction, but not waiver, of the conditions to Closing set forth in Article
VIII below).

 

Section 6.2.          Notices and Consents. The Seller shall cause Phoenix
Rising to give any notices to third parties, and shall cause the Seller to use
its best efforts to obtain any Required Consents.

 

Section 6.3.          Operation of Business. The Seller shall not cause or
permit Phoenix Rising to engage in any practice, take any action or enter into
any transaction outside the Ordinary Course of Business; provided, however, the
Buyer acknowledges and agrees that Seller shall cause Phoenix Rising to transfer
all of the ownership interests in Stellar Aviation Services, LLC to Seller on or
prior to the Closing.

 

Section 6.4.          Preservation of Business. The Seller shall cause Phoenix
Rising to keep its business, organization and properties substantially intact,
including their present operations, physical facilities, insurance policies and
relationships with lessors, licensors, suppliers, customers and employees.

 

Section 6.5.          Full Access. The Seller shall permit, and the Seller shall
cause Phoenix Rising to permit, representatives of Buyer (including legal
counsel and accountants) to have full access at all reasonable times, and in a
manner so as not to interfere with the normal business operations of Phoenix
Rising, to all premises, properties, personnel, books, records (including Tax
records), contracts, documents and financial data of any sort relating to
Phoenix Rising.

 



7 

 

 

Section 6.6.          Notice of Developments. The Seller shall give prompt
written notice to Buyer of any material adverse development causing a breach of
any of the representations and warranties in Article IV above. Disclosure by any
Seller pursuant to this Section 6.6, shall be deemed to amend or supplement the
Disclosure Schedule and cure any misrepresentation, breach of a representation
or warranty or breach of covenant.

 

Section 6.7.          Exclusivity. The Seller shall not, directly or indirectly,
through any representative or otherwise, solicit or entertain offers from,
negotiate with or in any manner encourage, discuss, accept or consider any
proposal of any other Person relating to the Transaction, in whole or in part,
whether directly or indirectly, through purchase, merger, consolidation or
otherwise.

 

ARTICLE VII.
POST-CLOSING COVENANTS

 

The Parties agree as follows with respect to the period following Closing.

 

Section 7.1.          General. In case at any time after Closing any further
action is necessary or desirable to carry out the purposes of this Agreement,
each of the Parties shall take such further action (including the execution and
delivery of such further instruments and documents) as any other Party
reasonably may request, all at the sole cost and expense of the requesting Party
(except to the extent the requesting Party is entitled to indemnification
therefor under Article IX below). The Seller acknowledges and agrees that from
and after Closing Buyer shall be entitled to possession of all books, records
(including Tax records), contracts, documents and financial data of any sort
relating to Phoenix Rising.

 

Section 7.2.          Confidentiality. The Seller shall treat and hold as
confidential all of the Confidential Information, refrain from using any of the
Confidential Information except in connection with this Agreement, and deliver
promptly to Buyer or destroy, at the request and option of Buyer, all tangible
embodiments (and all copies) of the Confidential Information which are in its
possession. In the event that the Seller is requested or required pursuant to a
written or oral question or request for information or documents in any legal
proceeding, interrogatory, subpoena, civil investigative demand or similar
process to disclose any Confidential Information, the Seller shall notify Buyer
promptly of the request or requirement so that Buyer may seek an appropriate
protective order or waive compliance with the provisions of this Section 7.2.
If, in the absence of a protective order or the receipt of a waiver hereunder,
the Seller is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal or else stand liable for contempt, the Seller may
disclose the Confidential Information to the tribunal; provided, however, that
the Seller shall use their best efforts to obtain, at the request of Buyer, an
order assurance that confidential treatment shall be accorded to such portion of
the Confidential Information required to be disclosed as Buyer shall designate.

 



8 

 

 

Section 7.3.          Covenant Not to Compete. For a period of five (5) years
from and after the Closing Date, Seller shall not engage directly or indirectly
(whether as an owner, officer, director, partner, manager, employee, independent
contractor, consultant or otherwise) in the Business; provided, however, Buyer
acknowledges and agrees that the aforementioned restriction will not limit or
restrict Seller (or any of Seller’s Affiliates) from engaging in a business that
is competitive with the Business at any location other than the Bartlesville
Municipal Airport in Bartlesville, Oklahoma; provided further, however, that the
ownership by Seller of less than two percent (2%) of the outstanding stock of
any publicly-traded corporation shall not violate the provisions of this Section
7.3. If the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 7.3 is invalid or unenforceable, the
Parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable and that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.

 

ARTICLE VIII.
CONDITIONS TO OBLIGATION TO CLOSE

 

Section 8.1.          Conditions to Buyer’s Obligation. Buyer’s obligation to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

 

(a)            no action, suit or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would (i)
prevent consummation of the Transaction or any part of the Transaction,
(ii) cause the Transaction or any part of the Transaction to be rescinded
following consummation, (iii) affect adversely the right of Buyer to own the
Shares and to control Phoenix Rising, or (iv) affect adversely the right of
Phoenix Rising to own its assets and to operate the Business (and no such
injunction, judgment, order, decree, ruling or charge shall be in effect);

 

(b)            the representations and warranties set forth in Article IV above
shall be true and correct in all material respects at and as of the Closing
Date, except to the extent that such representations and warranties are
qualified by terms such as “material” and “Material Adverse Effect,” in which
case such representations and warranties shall be true and correct in all
respects at and as of the Closing Date;

 

(c)            the Seller shall have performed and complied with all of the
Seller’s covenants hereunder in all material respects through Closing, except to
the extent that such covenants are qualified by terms such as “material,” in
which case the Sellers shall have performed and complied with all of such
covenants in all respects through Closing;

 

(d)            the Seller shall have delivered to Buyer a certificate to the
effect that each of the conditions specified above in Sections 8.1(b)-(c) is
satisfied in all respects;

 



9 

 

 

(e)            the Parties, at the Seller’s sole expense, shall have received
all authorizations, consents, orders or approvals of and filings or
registrations with, and any permits, licenses or other authorizations required
by, any applicable governmental entity or third party, that are required for or
in connection with the execution and delivery of this Agreement and the
consummation of the Transaction set forth on Schedule 8.1(e) (the “Required
Consents”);

 

(f)             the Seller shall have delivered to Buyer a copy of the charter
of Phoenix Rising certified within fifteen (15) calendar days prior to the
Closing Date by the Secretary of State of the State of Oklahoma;

 

(g)            the Seller shall have delivered to Buyer a copy of a certificate
of good standing of Phoenix Rising issued within fifteen (15) calendar days
prior to the Closing Date by the Secretary of State of the State of Oklahoma,
and each jurisdiction in which Phoenix Rising, as applicable, is qualified to do
business; and

 

(h)            the Seller shall have delivered such other documents and
instruments as may be reasonably requested by Buyer in connection with the
consummation of the Transaction.

 

Buyer may waive any condition specified in this Section 8.1 if Buyer executes a
writing so stating at or prior to Closing.

 

Section 8.2.          Conditions to the Seller’s Obligation. The obligation of
the Seller to consummate the transactions to be performed by them in connection
with the Closing is subject to satisfaction of the following conditions:

 

(a)            no action, suit or proceeding shall be pending or threatened
before any court or quasi-judicial or administrative agency of any federal,
state, local or foreign jurisdiction or before any arbitrator wherein an
unfavorable injunction, judgment, order, decree, ruling or charge would (i)
prevent consummation of the Transaction or any part of the Transaction or
(ii) cause the Transaction or any part of the Transaction to be rescinded
following consummation (and no such injunction, judgment, order, decree, ruling
or charge shall be in effect);

 

(b)            the representations and warranties set forth in Article V above
shall be true and correct in all material respects at and as of the Closing
Date, except to the extent that such representations and warranties are
qualified by terms such as “material,” in which case such representations and
warranties shall be true and correct in all respects at and as of the Closing
Date;

 

(c)            Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through Closing, except to the extent that
such covenants are qualified by terms such as “material,” in which case Buyer
shall have performed and complied with all of such covenants in all respects
through Closing;

 

(d)            Buyer shall have delivered to the Seller a certificate to the
effect that each of the conditions specified above in Sections 8.2(b)-(c) is
satisfied in all respects;

 

(e)            Buyer shall have entered into the Promissory Note, Installment
Payment Agreement, Pledge Security Agreement and Security Agreement; and

 



10 

 

 

(f)             Buyer shall have delivered such other documents and instruments
as may be reasonably requested by the Seller in connection with the consummation
of the Transaction.

 

The Seller may waive any condition specified in this Section 8.2 if the Seller
executes a writing so stating at or prior to Closing.

 

ARTICLE IX.
REMEDIES FOR BREACHES OF THIS AGREEMENT

 

Section 9.1.          Survival of Representations and Warranties. All of the
representations and warranties of the Seller contained in Article IV above shall
survive Closing and continue in full force and effect until eighteen (18) months
following the Closing Date.

 

Section 9.2.          Indemnification Provisions for Buyer’s Benefit.

 

(a)           Subject to the limitations provided herein, prior to Closing, the
Seller shall indemnify, defend and hold harmless Buyer, its Affiliates and their
respective shareholders, directors, officers, employees, attorneys and agents
(collectively, the “Buyer Indemnitees”) from and against the entirety of any
Damages that any Buyer Indemnitee may suffer resulting from, arising out of,
relating to, in the nature of or caused by each and all of the following:

 

(i)                 any breach of any representation or warranty (or allegation
of facts by a third party that, if true, would constitute a breach of any
representation or warranty) made by the Seller herein, including the documents,
instruments and agreements to be executed and delivered by the Seller in
connection herewith; and

 

(ii)               any breach of any covenant or agreement (or allegation of
facts by a third party that, if true, would constitute a breach of any covenant
or agreement) made by the Seller herein, including the documents, instruments
and agreements to be executed and delivered by the Seller in connection
herewith.

 

Section 9.3.          Indemnification Provisions for the Seller’s Benefit. Buyer
shall indemnify and hold harmless the Seller from and against the entirety of
any Damages the Seller its Affiliates and their respective shareholders,
directors, officers, employees, attorneys and agents (collectively, the “Seller
Indemnitees”) may suffer resulting from, arising out of, relating to, in the
nature of or caused by each and all of the following:

 

(a)            any breach of any representation or warranty (or allegation of
facts by a third party that, if true, would constitute a breach of any
representation or warranty) made by Buyer herein, including the documents,
instruments and agreements to be executed and delivered by Buyer in connection
herewith; and

 

(b)            any breach of any covenant or agreement made by Buyer herein,
including the documents, instruments and agreements to be executed and delivered
by Buyer in connection herewith.

 



11 

 

 

Section 9.4.          Matters Involving Third Parties.

 

(a)            If any third party shall notify any Party (the “Indemnified
Party”) with respect to any matter (a “Third Party Claim”) which may give rise
to a claim for indemnification against any other Party (the “Indemnifying
Party”) under this Article IX, then the Indemnified Party shall promptly notify
each Indemnifying Party thereof in writing; provided, however, that no delay on
the part of the Indemnified Party in notifying any Indemnifying Party shall
relieve the Indemnifying Party from any obligation hereunder unless (and then
solely to the extent) the Indemnifying Party thereby is prejudiced.

 

(b)            Any Indemnifying Party shall have the right to defend the
Indemnified Party against the Third Party Claim with counsel of its choice
reasonably satisfactory to the Indemnified Party so long as (i) the Indemnifying
Party notifies the Indemnified Party in writing within fifteen (15) calendar
days after the Indemnified Party has given notice of the Third Party Claim that
the Indemnifying Party shall indemnify the Indemnified Party from and against
the entirety of any Damages the Indemnified Party may suffer resulting from,
arising out of, relating to, in the nature of or caused by the Third Party
Claim, (ii) the Third Party Claim involves only money damages and does not seek
an injunction or other equitable relief, and (iii) the Indemnifying Party
conducts the defense of the Third Party Claim actively and diligently.

 

(c)            So long as the Indemnifying Party is conducting the defense of
the Third Party Claim in accordance with Section 9.4(b) above, (i) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Third Party Claim, (ii) the Indemnified
Party shall not consent to the entry of any judgment or enter into any
settlement with respect to the Third Party Claim without the prior written
approval of the Indemnifying Party (not to be withheld unreasonably), and (iii)
the Indemnifying Party shall not consent to the entry of any judgment or enter
into any settlement with respect to the Third Party Claim without the prior
written approval of the Indemnified Party (not to be withheld unreasonably).

 

(d)            In the event any of the conditions in Section 9.4(b) above is or
becomes unsatisfied, however, (i) the Indemnified Party may defend against, and
consent to the entry of any judgment or enter into any settlement with respect
to, the Third Party Claim in any manner it may deem appropriate (and the
Indemnified Party need not consult with, or obtain any consent from, any
Indemnifying Party in connection therewith), (ii) the Indemnifying Party shall
reimburse the Indemnified Party promptly and periodically for the costs of
defending against the Third Party Claim (including reasonable attorneys’ fees
and expenses), and (iii) the Indemnifying Party shall remain responsible for any
Damages the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of or caused by the Third Party Claim to the fullest
extent provided in this Article IX.

 

Section 9.5.          Limitations. Seller and Seller Indemnities shall not be
required to indemnify the Buyer Indemnities for Damages until the aggregate
amount of all such Damages exceeds $100,000 (the “Deductible”) in which event
the Sellers shall be responsible only for Damages exceeding the Deductible.
Seller shall not be required to indemnify Buyer for any individual item where
the Damage relating to such claim (or series of claims arising from the same or
substantially similar facts or circumstances) is less than $1,500.In addition,
in no event will Seller’s aggregate cumulative liability under Section 9.2,
regardless of the nature of the claims (whether from an action in tort,
contract, an indemnification claim under this Article IX or otherwise), exceed
the Purchase Price (the “Liability Cap”).

 



12 

 

 

Section 9.6.          Insurance Recoveries. The Buyer Indemnitees and the
Seller, as applicable, shall use commercially reasonable efforts to seek
recovery for matters subject to indemnification claims under this Article IX
from available insurance policies; provided, however, that such obligation shall
not limit, change or delay the Seller’s or Buyer’s indemnification obligations
under this Article IX unless and until the Buyer Indemnitees or the Seller
Indemnities, as applicable, actually receive such insurance proceeds, in which
case the insurance proceeds actually received for a particular matter (net of
fees, costs and expenses incurred in obtaining the insurance proceeds, including
any increase to insurance premiums) by a Buyer Indemnitee or the Seller
Indemnities, as applicable, shall reduce the Damages for such matter.

 

Section 9.7.          Remedies ExclusiveSection 9.8.. The remedies provided in
this Article IX and Article X below shall be the sole and exclusive remedies of
the Parties related to any breach of any representation or warranty, or
non-performance, partial or total, of any covenant or agreement contained
herein; provided, however, that nothing contained in this Article IX or in
Article X below shall be deemed to limit or restrict in any manner any rights or
remedies which any Indemnified Party has, or might have, at law, in equity or
otherwise, based on fraud or willful misrepresentation.

 

Section 9.9.          Article X to Apply to Taxes and Tax ReturnsSection 9.10..
Except as explicitly set forth in Article X below, the rights and obligations of
the Parties with respect to indemnification for any and all matters relating to
Taxes, Tax Returns and income Tax Returns shall be governed solely by Article X
below.

 

Section 9.11.      Knowledge of BreachSection 9.12.. No Party shall be liable
under this Article for any Damages resulting from or relating to any inaccuracy
in or breach of any representation or warranty in this Agreement if the party
seeking indemnification for such Damages had knowledge of such breach or
inaccuracy before Closing.

 

ARTICLE X.
TAX MATTERS

 

The following provisions shall govern the allocation of responsibility as
between Buyer and the Seller for certain tax matters following the Closing Date:

 

Section 10.1.      Tax Indemnification. The Seller will indemnify, defend and
hold harmless the Buyer Indemnitees from and against the entirety of any Damages
the Seller or any Buyer Indemnitee may suffer resulting from, arising out of,
relating to, in the nature of or caused by each and all of the following: (a)
any and all Taxes (or the non-payment thereof) of Phoenix Rising for all taxable
periods ending on or before the Closing Date, and the portion through the end of
the Closing Date for any taxable period that includes (but does not end on) the
Closing Date (the “Pre-Closing Tax Period”), (b) any and all Taxes of any member
of an affiliated, consolidated, combined or unitary group of which Phoenix
Rising (or any predecessor of Phoenix Rising) is or was a member on or prior to
the Closing Date, including pursuant to Section 1.1502-6 of the Treasury
Regulations or any analogous or similar state, local or foreign law or
regulation, and (c) any and all Taxes of any Person (other than Phoenix Rising)
imposed on Phoenix Rising as a transferee or successor, by contract or pursuant
to any law, rule or regulation, which Taxes relate to an event or transaction
occurring before Closing.

 



13 

 

 

Section 10.2.      Straddle Period. In the case of any taxable period that
includes (but does not end on) the Closing Date (a “Straddle Period”), the
amount of any Taxes based on or measured by income or receipts of Phoenix Rising
for the Pre-Closing Tax Period shall be determined based on an interim closing
of the books as of the close of business on the Closing Date, and the amount of
other Taxes of Phoenix Rising for a Straddle Period that relates to the
Pre-Closing Tax Period shall be deemed to be the amount of such Tax for the
entire taxable period multiplied by a fraction the numerator of which is the
number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in such Straddle Period.

 

Section 10.3.      Responsibility for Filing Tax Returns. Buyer shall prepare or
cause to be prepared and file or cause to be filed all Tax Returns for Phoenix
Rising that are filed after the Closing Date.

 

Section 10.4.      Cooperation on Tax Matters.

 

(a)         Buyer and the Seller shall cooperate fully, as and to the extent
reasonably requested by a Party, in connection with the filing of Tax Returns
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon a Party’s request) the
provision of records and information reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. Buyer and the Seller agree (i) to retain all books
and records with respect to Tax matters pertinent to Phoenix Rising relating to
any taxable period beginning before the Closing Date until expiration of the
statute of limitations of the respective taxable periods (and, to the extent
notified by Buyer or the Seller, any extensions thereof), and to abide by all
record retention agreements entered into with any taxing authority, and (ii) to
give the other Parties reasonable written notice prior to transferring,
destroying or discarding any such books and records and, if a Party so requests,
the Seller or Buyer, as the case may be, shall allow such Party to take
possession of such books and records.

 

(b)         Buyer and the Sellers shall, upon request, use their best efforts to
obtain any certificate or other document from any governmental authority or any
other Person as may be necessary to mitigate, reduce or eliminate any Tax that
could be imposed (including with respect to the Transaction).

 

Section 10.5.      Certain Taxes. All transfer, documentary, sales, use, stamp,
registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be paid by the Buyer
when due, and the Buyer shall, at their own expense, file all necessary Tax
Returns and other documentation with respect to all such transfer, documentary,
sales, use, stamp, registration and other Taxes and fees, and if required by
applicable law, the Seller shall, and shall cause its Affiliates to, join in the
execution of any such Tax Returns and other documentation.

 

 

14 

 



 

ARTICLE XI.
TERMINATION

 

Section 11.1.      Termination of Agreement. The Parties may terminate this
Agreement as provided below:

 

(a)         Buyer and the Seller may terminate this Agreement by mutual written
approval at any time prior to Closing;

 

(b)         Buyer may terminate this Agreement by giving written notice to the
Seller at any time prior to Closing (i) in the event the Seller has breached any
material representation, warranty or covenant contained in this Agreement in any
material respect, Buyer has notified the Seller of the breach, and the breach
has continued without cure for a period of fifteen (15) calendar days after the
notice of breach, or (ii) if Closing shall not have occurred on or before August
31, 2015 by reason of the failure of any condition precedent under Section 8.1
above (unless the failure results primarily from Buyer breaching any
representation, warranty or covenant contained in this Agreement); and

 

(c)         the Seller may terminate this Agreement by giving written notice to
Buyer at any time prior to Closing (i) in the event Buyer has breached any
material representation, warranty or covenant contained in this Agreement in any
material respect, the Seller has notified Buyer of the breach, and the breach
has continued without cure for a period of fifteen (15) calendar days after the
notice of breach, or (ii) if Closing shall not have occurred on or before August
31, 2015 by reason of the failure of any condition precedent under Section 8.2
above (unless the failure results primarily from the Seller breaching any
representation, warranty or covenant contained in this Agreement).

 

Section 11.2.      Effect of Termination. If any Party terminates this Agreement
pursuant to Section 11.1 above, all rights and obligations of the Parties
hereunder shall terminate without any Liability of any Party to any other Party
(except for any Liability of any Party then in breach).

 

ARTICLE XII.
MISCELLANEOUS

 

Section 12.1.      Press Releases. No Party shall issue any press release or
other publicity relating to the subject matter of this Agreement without the
prior written approval of Buyer and the Seller; provided, however, that any
Party may make any public disclosure it believes in good faith is required by
applicable law, including, without limitation pursuant to Federal and state
securities laws.

 

Section 12.2.      No Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature whatsoever.

 



15 

 

 

Section 12.3.      Succession and Assignment. This Agreement shall be binding
upon and inure solely to the benefit of the Parties and their respective
successors and permitted assigns. Neither this Agreement nor the rights,
interests or obligations hereunder may be assigned by any Party, in whole or in
part, without the prior written approval of Buyer and the Seller, except that
Buyer or Seller may assign this Agreement to an Affiliate.

 

Section 12.4.      Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or email in .pdf or similar
format), and by the different Parties hereto in separate counterparts, each of
which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

Section 12.5.      Headings. The section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 12.6.      Notices. All notices, requests, demands, claims and other
communications hereunder shall be in writing. Any notice, request, demand, claim
or other communication hereunder shall be deemed duly given (a) when delivered
personally to the recipient, (b) one (1) business day after being sent to the
recipient by reputable overnight courier service (charges prepaid), (c) one (1)
business day after being sent to the recipient by facsimile transmission or
electronic mail, or (d) four (4) business days after being mailed to the
recipient by certified or registered mail, return receipt requested and postage
prepaid, and addressed to the intended recipient as set forth below:

 

If to Seller:Saker Aviation Services, Inc.

20 South Street, Pier 6 East River

New York, NY 10004

Attn: Ronald J. Ricciardi, President

Facsimile: (570) 300-2233

E-mail: RRicciardi@SakerAviation.com

 

With a copy to:Harter Secrest & Emery LLP


 

1600 Bausch & Lomb Place
Rochester, New York 14604
Attn: Tyler J. Savage, Esq.
Facsimile: (585) 232-2152
E-mail: tsavage@hselaw.com

 

If to Buyer:Warren Peck

 

With a copy to:Selby Connor Maddux & Janer

416 E. 5th Street

Bartlesville, OK 74003

Attention: Jerry Maddux

Facsimile:

Email: jmaddux@scmjlaw.com

 



16 

 

 

Any Party may change the address to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.

 

Section 12.7.      Governing Law. This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of New York without
giving effect to any choice or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

 

Section 12.8.      Amendments and Waivers. No provision of this Agreement may be
amended, revoked or waived except by a writing signed by Buyer and the Seller.
No failure or delay on the part of any Party in exercising any right hereunder
shall operate as a waiver of, or impair, any such right. No single or partial
exercise of any such right shall preclude any other or further exercise thereof
or the exercise of any other right. No waiver of any such right shall be deemed
a waiver of any other right hereunder.

 

Section 12.9.      Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

Section 12.10.  Expenses. Each of Buyer and the Seller shall bear his or its own
costs and expenses (including attorneys’ fees and expenses) incurred in
connection with this Agreement and the Transaction.

 

Section 12.11.  Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties, and no presumption or burden of proof
shall arise favoring or disfavoring any Party by virtue of the authorship of any
of the provisions of this Agreement. Any reference to any federal, state, local
or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise. The
word “including” shall mean including without limitation. The Parties intend
that each representation, warranty and covenant contained herein shall have
independent significance. If any Party has breached any representation, warranty
or covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty or covenant.

 

Section 12.12.  Incorporation of Exhibits and Schedules. The Exhibits and
Schedules identified in this Agreement are incorporated herein by reference and
made a part hereof.

 

Section 12.13.  Specific Performance. Each Party acknowledges and agrees that
the other Parties would be damaged irreparably in the event any provision of
this Agreement is not performed in accordance with its specific terms or
otherwise is breached, so that a Party shall be entitled to injunctive relief to
prevent breaches of this Agreement and to enforce specifically this Agreement
and the terms and provisions hereof in addition to any other remedy to which
such Party may be entitled, at law or in equity. In particular, the Parties
acknowledge that the Business is unique and recognize and affirm that in the
event the Seller breaches this Agreement, money damages would be inadequate and
Buyer would have no adequate remedy at law, so that Buyer shall have the right,
in addition to any other rights and remedies existing in its favor, to enforce
its rights and the other Parties’ obligations hereunder not only by action for
damages but also by action for specific performance, injunctive and other
equitable relief.

 



17 

 

 

Section 12.14.  Submission to Jurisdiction. Each of the Parties submits to the
jurisdiction of any state or federal court sitting in Osage County, Oklahoma, in
any action or proceeding arising out of or relating to this Agreement and agrees
that all claims in respect of the action or proceeding may be heard and
determined in any such court. Each Party also agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. Each
of the Parties waives any defense of inconvenient forum to the maintenance of
any action or proceeding so brought and waives any bond, surety or other
security that might be required of any other Party with respect thereto.

 

Section 12.15.  Entire Agreement. This Agreement (including the documents
referred to herein) constitutes the entire agreement among the Parties and
supersedes all other prior agreements, understandings or representations by or
among the Parties, written or oral, to the extent they relate in any way to the
subject matter hereof.

 

[Signature page follows.]

 

 

 

 

 



18 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

 

 



  SAKER AVIATION SERVICES, INC.               By: /s/ Ronald J. Ricciardi  
Name: Ronald J. Ricciardi   Title: President                                 /s/
Warren Peck   Warren Peck



 

 

 

 

 



[Signature Page to Stock Purchase Agreement]

 

